ORDER
A judge of this court has called for a vote to determine whether this case will be reheard en banc under Federal Rule of Appellate Procedure 35(a). The parties are requested to file simultaneous briefs setting forth their respective positions on whether this case should be reheard en banc, including whether rehearing en banc is warranted in light of Mohawk Industries, Inc. v. Carpenter, — U.S. ——, 130 S.Ct. 599, — L.Ed.2d - (2009).
The briefs shall be filed on or before December 24, 2009. Parties who are registered for ECF must file the brief electronically without submission of paper copies. Parties who are not registered ECF filers must file the original brief plus 50 paper copies.
IT IS SO ORDERED.